UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-1426



ROBERT S. WILLIS,

                                               Plaintiff - Appellant,

          versus


CITY OF VIRGINIA BEACH; CHIEF OPERATING
OFFICER, Virginia Beach Pavillion, Virginia
Beach, Virginia; CHIEF OF SECURITY, Virginia
Beach Pavillion, Virginia Beach, Virginia,
VIRGINIA SYMPHONY ORCHESTRA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (MISC-00-14)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert S. Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Willis appeals the district court’s order declining to

allow    Willis   to   proceed   without   prepayment   of   fees   under   28

U.S.C.A. § 1915 (West Supp. 2000).         We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny leave to proceed in forma pauperis and dismiss on

the reasoning of the district court.          See Willis v. City of Vir-

ginia Beach, No. MISC-00-14 (E.D. Va. Mar. 13, 2000).*          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    DISMISSED




     *
       Although the district court’s order is marked as “filed” on
March 10, 2000, the district court’s records show that it was
entered on the docket sheet on March 13, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                      2